               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOHN CHAVIS ROSS,                   )
                                    )
                Plaintiff,          )
                                    )
    v.                              )              1:19CV1032
                                    )
K. MCMILLAN, et al.,                )
                                    )
                Defendants.         )


                                 ORDER

    This matter is before this court for review of the Order

and Recommendation filed on February 11, 2020, by the Magistrate

Judge in accordance with 28 U.S.C. § 636(b). (Doc. 3.) In the

Recommendation, the Magistrate Judge recommends that this action

be dismissed pursuant to 28 U.S.C. § 1915A for failing to state

a claim upon which relief may be granted. The Recommendation was

served on the parties to this action on February 11, 2020. (Doc.

4.) Plaintiff filed objections, (Doc. 5), to the Recommendation.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . .       [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.




     Case 1:19-cv-01032-WO-JEP Document 6 Filed 05/06/20 Page 1 of 2
    This court has appropriately reviewed the portions of the

Recommendation to which objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 3), is ADOPTED. IT IS FURTHER ORDERED that

Plaintiff’s complaint, (Doc. 2), be, and is hereby, DISMISSED

pursuant to 28 U.S.C. § 1915A for failing to state a claim upon

which relief may be granted. A Judgment dismissing this action will

be entered contemporaneously with this Order.

    This the 6th day of May, 2020.



                                 __________________________________
                                    United States District Judge




                                  -2-



     Case 1:19-cv-01032-WO-JEP Document 6 Filed 05/06/20 Page 2 of 2
